               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiff,                            8:19-CR-295

vs.
                                                  TENTATIVE FINDINGS
MARTIN ROSARIO-RODRIGUEZ,

                   Defendant.

      The Court has received the revised presentence investigation report and
addendum in this case. There are no motions for departure or variance. The
defendant has objected (filing 61) to the presentence report.


      IT IS ORDERED:


1.    The Court will consult and follow the Federal Sentencing Guidelines to
      the extent permitted and required by United States v. Booker, 543 U.S.
      220 (2005) and subsequent cases. In this regard, the Court gives notice
      that, unless otherwise ordered, it will:

      (a)   give the advisory Guidelines respectful consideration within the
            context of each individual case and will filter the Guidelines' advice
            through the 18 U.S.C. § 3553(a) factors, but will not afford the
            Guidelines any particular or "substantial" weight;

      (b)   resolve all factual disputes relevant to sentencing by the greater
            weight of the evidence and without the aid of a jury;
     (c)   impose upon the United States the burden of proof on all
           Guidelines enhancements;

     (d)   impose upon the defendant the burden of proof on all Guidelines
           mitigators;

     (e)   depart from the advisory Guidelines, if appropriate, using pre-
           Booker departure theory; and

     (f)   in cases where a departure using pre-Booker departure theory is
           not warranted, deviate or vary from the Guidelines when there is
           a principled reason justifying a sentence different than that called
           for by application of the advisory Guidelines, again without
           affording the Guidelines any particular or "substantial" weight.

2.   There are no motions that require resolution at sentencing. The
     defendant has objected on two grounds. First, he objects to the
     presentence report's assessment of an enhancement to the offense level
     for involvement of an "authentication feature," pursuant to U.S.S.G. §
     2B1.1(b)(11)(A)(ii). The defendant argues that "possession or use of a
     Social Security number does not equate to the possession of an
     authentication feature." Filing 61 at 2.

     The Court agrees. Indeed, the Court has previously held that the
     primary function of an "authentication feature" should be its use by the
     issuing authority to determine if an identification document is
     counterfeit, altered, or otherwise falsified. United States v. Rodriguez-
     Cisneros, 916 F. Supp. 2d 932, 935 (D. Neb. 2013). Accordingly, the Court
     has distinguished between a "means of identification," such as a Social
     Security number or driver's license number, and an "authentication


                                     -2-
feature," such as holograms, symbols, or codes used to verify that an
identification document is authentic. Id. at 935-36.

Here, the presentence report does not identify the "authentication
feature" the defendant is purported to have possessed—it simply refers
to a fraudulent Social Security card and fraudulently obtained Kansas
state identification card, suggesting that the defendant's possession of
what appeared to be a genuine Social Security card supports finding that
the defendant obtained an actual card, which contains an authentication
feature. But the Court cannot determine from that description whether
the presentence report's increase in the offense level is based on a true
authentication feature, which would be appropriate, or merely a means
of identification, which would not support the enhancement.

The burden is on the government to prove the factual basis for a
sentencing enhancement by a preponderance of the evidence, so when
the defendant objects, the government must present evidence at the
sentencing hearing to prove the existence of the disputed facts. See
United States v. Peroceski, 520 F.3d 886, 889 (8th Cir. 2008); United
States v. Poor Bear, 359 F.3d 1038, 1041 (8th Cir. 2004). Therefore, the
Court will resolve the this objection based upon the evidence presented
at sentencing.

The same enhancement is also based on § 2B1.1(b)(11)(C)(i), and the
defendant objects to that as well. Filing 61 at 4-6. That section provides
for an enhancement to the offense level when the offense involved "the
unauthorized transfer or use of any means of identification unlawfully
to produce or obtain any other means of identification." Id. The
defendant points out that a "means of identification" for Guidelines


                               -3-
     purposes must by definition be that "of an actual (i.e., not fictitious)
     individual", see id. cmt. n.1, and argues that the Kansas identification
     he possessed does not fit that definition because it was fraudulent, see
     filing 61 at 6.

     The defendant's argument misses the mark, because his Social Security
     card used the name and Social Security number of a real person, and his
     Kansas identification was issued in that victim's name as well. The §
     2B1.1(b)(11)(C)(i) enhancement is, in fact, focused on a defendant's use
     of another individual's name and Social Security number to obtain other
     forms of identification. United States v. Weaver, 866 F.3d 882, 883 (8th
     Cir. 2017). At the very least, the defendant seems to concede that he used
     another person's Social Security number, which suffices to support
     enhancement under § 2B1.1(b)(11)(C)(i). See United States v. Melendrez,
     389 F.3d 829, 833 (9th Cir. 2004); see also United States v. Oates, 427
     F.3d 1086, 1090 (8th Cir. 2005). Similarly, obtaining a fraudulent
     identification in another person's name suffices. See United States v.
     Norwood, 774 F.3d 476, 481 (8th Cir. 2014); see also United States v.
     Kleiner, 765 F.3d 155, 160 (2d Cir. 2014).

     Accordingly, the Court tentatively finds that the defendant's objection to
     application of § 2B1.1(b)(11)(C)(i) is without merit.

3.   Except to the extent, if any, that the Court has sustained an objection,
     granted a motion, or reserved an issue for later resolution in the
     preceding paragraph, the parties are notified that the Court's tentative
     findings are that the presentence report is correct in all respects.




                                     -4-
4.   If any party wishes to challenge these tentative findings, that party
     shall, as soon as possible (but in any event no later than three (3)
     business days before sentencing) file with the Court and serve upon
     opposing counsel an objection challenging these tentative findings,
     supported by a brief as to the law and such evidentiary materials as are
     required, giving due regard to the local rules of practice governing the
     submission of evidentiary materials. If an evidentiary hearing is
     requested, such filings should include a statement describing why a
     hearing is necessary and how long such a hearing would take.

5.   Absent timely submission of the information required by the preceding
     paragraph, the Court's tentative findings may become final and the
     presentence report may be relied upon by the Court without more.

6.   Unless otherwise ordered, any objection challenging these tentative
     findings shall be resolved at sentencing.

     Dated this 27th day of January, 2020.


                                          BY THE COURT:



                                          John M. Gerrard
                                          Chief United States District Judge




                                    -5-
